Exhibit 10.1

 

SECOND SUPPLEMENTAL INDENTURE

 

This Supplemental Indenture (this “Supplemental Indenture”), dated as of
July 12, 2004, by and among Great Lakes Dredge & Dock Company, LLC, a Delaware
limited liability company (the “Guaranteeing Subsidiary”), Great Lakes Dredge &
Dock Corporation, a Delaware corporation (the “Issuer”), Great Lakes Dredge &
Dock Company, a New Jersey corporation, Great Lakes Caribbean Dredging, Inc., a
Delaware corporation, Dawson Marine Services Company, a Delaware corporation,
North American Site Developers, Inc., a Massachusetts corporation, Fifty-Three
Dredging Corporation, a New Jersey corporation, and JDC Soil Management &
Development Inc., a Massachusetts corporation (each an “Existing Guarantor” and,
collectively, the “Existing Guarantors”) and BNY Midwest Trust Company, as
trustee under the Indenture referred to below (the “Trustee”).

 

WITNESSETH

 

WHEREAS, the Issuer and the Existing Guarantors have previously executed and
delivered to the Trustee an indenture, dated as of December 22, 2003, as
supplemented and amended from time to time (the “Indenture”), providing for the
issuance of an aggregate principal amount of up to $175,000,000 of 7 ¾% Senior
Subordinated Notes due 2013 (the “Notes”);

 

WHEREAS, pursuant to Section 4.19 of the Indenture, the Guaranteeing Subsidiary
is required to become a Subsidiary Guarantor and execute a supplemental
indenture to the Indenture; and

 

WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Notes as follows:

 

1.          Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

 

2.          Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees
as follows:

 

(1)        Along with all Subsidiary Guarantors named in the Indenture, to
unconditionally guarantee (each such guarantee to be referred to herein as a
“Subsidiary Guarantee”) to each Holder of a Note authenticated and delivered by
the Trustee and to the Trustee and its successors and assigns, irrespective of
the validity and enforceability of this Supplemental Indenture, the Notes or the
obligations of the Issuer hereunder or thereunder, that:  (i) the

 

--------------------------------------------------------------------------------


 

principal of and interest on the Notes will be promptly paid in full when due,
whether at maturity, by acceleration, redemption or otherwise, and interest on
the overdue principal of and interest on the Notes, if any, if lawful, and all
other obligations of the Issuer to the Holders or the Trustee hereunder or
thereunder will be promptly paid in full or performed, all in accordance with
the terms hereof and thereof; and (ii) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that same will
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at stated maturity, by acceleration or
otherwise.  Failing payment when due of any amount so guaranteed or any
performance so guaranteed for whatever reason, the Guaranteeing Subsidiary shall
be jointly and severally obligated to pay the same immediately.  The
Guaranteeing Subsidiary agrees that this is a guarantee of payment and not a
guarantee of collection.

 

(2)        The Guaranteeing Subsidiary hereby agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Notes or this Supplemental Indenture, the absence of any
action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Issuer, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of
any other Subsidiary Guarantor. The Guaranteeing Subsidiary hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest , notice and all demands whatsoever
and covenants that its Subsidiary Guarantee shall not be discharged except by
complete performance of the obligations contained in the Notes, the Indenture
and this Subsidiary Guarantee.

 

(3)        If any Holder or the Trustee is required by any court or otherwise to
return to the Issuer, to any Subsidiary Guarantor, or any custodian, trustee,
liquidator or other similar official acting in relation to either the Issuer or
to any Subsidiary Guarantor, any amount paid by either the Trustee or such
Holder, the Subsidiary Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

 

(4)        The Guaranteeing Subsidiary agrees that it shall not be entitled to
any right of subrogation in relation to the Holders in respect of any Subsidiary
Guarantee until payment in full of all obligations guaranteed under this
Supplemental Indenture. The Guaranteeing Subsidiary further agrees that, as
between it, on the one hand, and The Holders and the Trustee, on the other hand,
(x) the maturity of The obligations guaranteed hereby may be accelerated as
provided

 

--------------------------------------------------------------------------------


 

in Article 6 of the Indenture for the purposes of this Subsidiary Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (y) in the
event of any declaration of acceleration of such obligations as provided in
Article 6 of the Indenture, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guaranteeing Subsidiary for the
purpose of this Subsidiary Guarantee. The Guaranteeing Subsidiary shall have the
right to seek contribution from any non-paying Subsidiary Guarantor so long as
the exercise of such right does not impair the rights of the Holders under this
Subsidiary Guarantee.

 

3.          Incorporation of Terms of Indenture. The obligations of the
Guaranteeing Subsidiary under the Subsidiary Guarantee shall be governed in all
respects by the terms of the Indenture and shall constitute a Subsidiary
Guarantee thereunder. Each of the parties hereto shall be bound by the terms of
the Indenture as they relate to the Subsidiary Guarantees.

 

4.          No Recourse Against Others. No past, present or future director,
officer, employee, incorporator or stockholder of the Guaranteeing Subsidiary
shall have any person liability under this Subsidiary Guarantee by reason of
his, her or its status as such director, officer, employee, incorporator or
stockholder.

 

5.          Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURSDICTION WOULD BE REQUIRED THEREBY.

 

6.          Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

 

7.          Effect of Headings. The headings in this Supplemental Indenture have
been inserted for convenience of reference only, are not to be considered a part
of his Supplemental Indenture and shall in no way modify or restrict any of the
terms or provisions hereof.

 

8.          Disclaimer by Trustee. The Trustee makes no representation as to the
validity of this Supplemental Indenture or the proper authorization or due
execution of this Supplemental Indenture by the Issuer, the Existing Guarantors
or the Guaranteeing Subsidiary.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of July 12, 2004.

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

--------------------------------------------------------------------------------


 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

By:

/s/ Paul Dinquel

 

 

 

Name: Paul Dinquel

 

 

Title:   VP

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

Title:   Sr. VP & CFO

 

 

 

BNY MIDWEST TRUST COMPANY, As Trustee

 

 

 

By:

/s/ J. Bartolini

 

 

 

Name: J. Bartolini

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------